DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (JP 2009187408).  Regarding claim 1, Abe teaches a vehicle seat control device, comprising: a seat actuator (see paragraphs [0037]-[0038]; “drive device” and “drive unit”); a control unit (20) that, in a case in which at least one user (13) has declared in advance a desire to board a self-driving vehicle (the user presents an IC card which is read by the R/W device – such a presentation by a user of the IC card satisfies the limitation of declaring a desire to board) having a plurality of seats (11, 12) that are switchable between a first state in which a user is able to sit down (see user sitting down in Figure 2), and a second state that impedes a user sitting down (see folded up seats in Figure 2 – the user has to scan the IC card in front of the R/W device to remove the seat from the stored state [0034]-[0036]), switches a same number of seats as a number of the at least one user to the first state before the at least one user boards the vehicle (see paragraph [0057] – reservations can be made using a mobile device); the control unit controls the seat actuator so as switch the seats between the first state and the second state, when the self-driving vehicle arrives at a boarding location, the control unit controls the seat actuator to switch the same number of seats as a number of the at least one user to the first state before the at least one user boards the vehicle (see paragraphs [0036]-[0038]).

Regarding claim 3, Abe teaches wherein, in a case in which a particular user disembarks from the self-driving vehicle, the control unit (20) switches a seat vacated by the particular user to the second state (see paragraph [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 2009187408) in view of Ueda et al. (JP 2005255307).  Regarding claim 2, it is described above what is disclosed by Abe.  The reference further teaches a detection unit (see paragraph [0033] – a “recording medium”).  However, the reference does not distinctly disclose the detection unit detecting a users presence within a vehicle cabin of the self-driving vehicle, wherein, in a case in which the at least one user has boarded the vehicle, the control unit stops the self-driving vehicle from traveling, if an increase in a number of users detected by the detecting unit is greater than the number of the at least one user.  Ueda, in a similar field of endeavor (passenger detection), teaches a detection unit (6) detecting a users presence within a vehicle cabin, wherein, in a case in which the at least one user has boarded the vehicle, a control unit (104) stops the item for operating, if an increase in a number of users detected by the detecting unit is greater than the number of the at least one user.  It would have been obvious to one having ordinary skill in the art to modify the detection unit of Abe to include the capabilities of the detection unit of Ueda, such that if an extra passenger boards the vehicle, the detection unit communicates with the control unit to shut down operation of the vehicle in order to increase the safety of the experience.

Claims 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 2009187408) in view of Suzuki et al. (JP 2004034787).   Regarding claims 4-5, it is described above what is disclosed by Abe.  The reference further teaches in paragraph [0060] that the IC card system can be used to accommodate the socially vulnerable; however, does not distinctly disclose having multiple adjacent seats fold down for a user in a wheelchair.  Suzuki, in a similar field of endeavor, teaches in paragraphs [0030]-[0031] where two foldable seats can be folded to accommodate a user in a wheelchair.  The examiner notes that it would have been obvious to one having ordinary skill in the art to preload the IC card of Abe with information about the vulnerabilities of a user such that when it is scanned two adjacent seats fold down (as in Suzuki) in order to make room for a user with a wheelchair.

Regarding claim 7, Suzuki further teaches wherein each seat includes a seat back portion (30) and a seat cushion portion (60), and the seat back portion is configured to pivot around a first hinge that is disposed in a vicinity of an upper end portion of the seat back portion (20), and the seat cushion portion is configured to pivot around a second hinge that is disposed in a vicinity of a lower end portion of the seat back portion (50), and the second state is a state in which the seat back portion is pivoted around the first hinge so as to extend in a vertical direction, and the seat cushion portion is pivoted around the second hinge so as to be parallel with the seat back portion (as in Figure 3 with items 100 and 101). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art cited in the application history.  With respect to independent claim 8, the examiner notes that the previously indicated allowable subject matter of claim 6 was incorporated with that of claim 1 (previously presented) and written into independent form.
Claims 9-13 depend from claim 8.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive.  The applicant argued that the Abe reference failed to disclose the newly added amended language of claim 1.  The examiner disagrees and has outlined where the limitations are believed to be found within the Abe reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636